Case 6:21-mj-O0005-KLD Document 2 Filed 03/22/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

 

MJ21- cS -H-KLD
UNITED STATES OF AMERICA

ORDER

ROBERT RAYMOND FASUGA

 

 

Based on motion of the United States and good cause appearing,

IT IS HEREBY ORDERED that this case and all pleadings in it, including
the Complaint and Affidavit in Support of Complaint filed herein, are SEALED.

IT IS FURTHER ORDERED that the complaint and affidavit in this matter
may be unsealed upon initial appearance on the complaint.

DATED this 20% day of March 2021.

doe, De Ny

Kathleen L. DeSoto ”
United States Magistrate Judge
Missoula, Montana
